DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.

 Response to Arguments
101 Rejection
Applicants argue that claim 1 is patent eligible because it provides a technical solution to a problem relating to evaluation of transformer status, however the examiner respectfully disagrees.  Applicant’s reasoning for their position being the examiner has omitted the final step in 2B in the 101 analysis, stating at Step 2B, the examiner did not determine if the additional elements are well-understood, routine, or conventional.  However, the examiner disagrees. The examiner carried over his identification of the additional element(s) in the claim from Step 2A Prong Two and any conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  At Step 2B, the examiner re-evaluated the additional elements or combination of elements that were considered to be insignificant extra-
Lastly, with respect to the now introduced claim 8 into claim 1, the examiner concluded the limitations merely recited the addition abstract idea of mental processes, more specifically the collection and organization of data.  Therefore, the claims remain rejected under 101. 

103 Rejection
With respect to applicant’s arguments, specifically those directed towards Wang failing to teaches a gassing event, the examiner respectfully disagrees.  Under the broadest reasonable interpretation, the claims do not distinguish the limitation of “a gassing event” over the applied Wang reference.  The examiner turned to applicant’s specification for a better understanding of the claimed “gassing event” and it appears Wang discloses a similar data analysis using to calculated fault energy index value at s201 from sampled gas concentration measurement, searching the sample data records in the database (i.e. data stored in [0085]), tabulate the fault energy index and using the tabulated data to signify a recent gassing event (as the gassing event is defined by the fault energy index data collected).  Further, part of the collection and analysis 
With respect to applicant’s arguments, specifically those directed towards Lamontagne, the examiner respectfully disagrees.  
As discussed above, Wang is being relied upon for the teaching of determining gassing events.  The examiner then modifies Wang in light of Lamontagne to include the steps of creating tabulated data related to gas faults.  Lamontagne teaches creating stored tabulated data (Fig. 2) of gas faults that includes time and dates collected (Col. 4 lines 56-61), wherein each apparatus has a gassing status code (via event field 154, Fig. 8), suitable for ranking apparatus (i.e. transformer IDs) and determined on occurrence of the events of that apparatus, namely; apparatus (transformer IDs) which have never experienced the event (capable of being distinguishable via an empty event field), apparatus which have had at least one past event with no recent event capable of being distinguishable via the event field); and apparatus which have a recent event (capable of being distinguishable via an empty event field).  Although the provided tabulated data does not have examples of never having an event, no recent event, or how recent of an event occurs, the examiner explains in the body of the rejection, one looking at the table would be able to derive a device having no event by not seeing a listed event or there being an empty data field next to that device.  Further, the table provides date and time that allows a user to determine how recent, if at all, a fault event has occurred.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the provided references.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing a gas analysis on each of the samples to measure concentrations of selected gases, identified as fault gases, to calculate and store a fault energy index value for each of any number a of selected sample data records in the database based upon the gas concentration measurement values; and to calculate a severity of the recent gassing event proportional to a conditional probability of failure derived from a reliability model.  These limitations read as an abstract idea that falls within the grouping of mathematical concepts.  
Further, the claim recites the limitations of taking a series of samples from a liquid-filled high-voltage apparatus at intervals over a time period; storing in electronic form a data record for each sample containing the gas concentration measurement values of the selected gases pertaining to that sample as well as information as to when the sample was collected; to search the sample data records in a the database and tabulate the fault energy index value as of an initial date and the fault an energy index value as of a final date  and identify a liquid-filled high voltage apparatus in a which there is production of the fault gases by the apparatus leading to a net increase a in the fault energy index spanning the time period between the initial date and the final date, thereby signifying a recent gassing event and each apparatus is assigned a gassing 

With respect to claims 2, 3 and 10-14, the claimed additional elements merely link the abstract to a technology with providing significantly more. Therefore the claims are not eligible.

With respect to claim 4, the limitation directed towards converting reads as an abstract idea directed towards a mathematical concept.  The additional elements found within the claim merely link the abstract idea to a technology with providing significantly more.  Therefore the claim is not eligible.



With respect to claims 6 and 7, the limitation directed towards multiplied by a predetermined cost consequence of failure reads as an abstract idea directed towards a mathematical concept.  The additional elements found within the claim merely link the abstract idea to a technology with providing significantly more.  Therefore the claims are not eligible.

With respect to claim 9, the limitation directed towards the computer is programmed to raise an alert reads as an abstract idea directed towards mere instruction to apply the abstract idea.  The limitation of “raise an alert” does not meaningfully limit the abstract idea.  The additional elements found within the claim merely link the abstract idea to a technology with providing significantly more.  Therefore the claim is not eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2016/0077163) in view of Lamontagne (8,781,759).

	With respect to claim 1, Wang et al. teaches a method for Assessment of Fault Severity, Risk Exposure, and Gassing Status for a Liquid-Filled High-Voltage Apparatus [0016], comprising:  taking a series of samples from a liquid-filled high-voltage apparatus [0040-0041] at intervals over a time period [0041]; performing a gas analysis (DGA [0042]) on each of the samples to measure concentrations of selected gases [0041], identified as fault gases (Note: applicant’s specification defines an identified fault gas to be concentrations of methane, ethylene, and acetylene, in para [0041], Wang discloses detecting a content amount of methane, CH4, and Ethylene, C2H4, thereby reading on the claim language); storing in electronic form (called "the database") a data record (historical data and events in 101 and 104, Fig. 1) for each sample containing the gas concentration measurement values (from the DGA) of the selected gases (i.e. gases related to the identified fault gasses, like CH4 and C2H4) pertaining to that sample as well as information (sufficient for calculating time intervals between samples) (i.e. real time measurements and the data collected in that moment and from past moments from historical data) as to when the sample was collected (i.e. during specific time periods, current and past); programming a computer: to calculate and store [0085] a fault energy index value for each of any number of selected sample data records in the database based upon the gas concentration measurement values (of the identified gases, s201, Fig. 2A, [0042]); to search the sample data records in the database (i.e. data stored in [0085]) and tabulate the fault energy index and identify 
Wang et al. remains silent regarding the tabulation includes the fault energy index data stored as an initial date and a final date, where identifying occurs between the initial and final dates, wherein each apparatus is assigned a gassing status code, suitable for ranking apparatus and determined on occurrence of gassing events of that apparatus, namely; apparatus which have never experienced a gassing event, apparatus which have had at least one past gassing event with no recent gassing event; and apparatus which have a recent gassing event.
	Lamontagne teaches a similar method that includes creating stored tabulated data (Fig. 2) of gas faults that includes time and dates collected (Col. 4 lines 56-61), wherein each apparatus has a gassing status code (via event field 154, Fig. 8), suitable for ranking apparatus (i.e. transformer IDs) and determined on occurrence of gassing events of that apparatus, namely; apparatus (transformer IDs) which have never experienced a gassing event (capable of being distinguishable via an empty event field), apparatus which have had at least one past gassing event with no recent gassing event capable of being distinguishable via the event field); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Wang et al. to include time and date data, as taught by Lamontagne, because Lamontagne teaches such data allows for the method to determine an aging condition of a transform, Col. 16 lines 22-38), thereby improving the detection method of Wang et al.
	
	With respect to claim 2, Wang et al. teaches the method wherein the samples are representative insulating liquid samples taken from the apparatus (transformer) and the gas concentrations [0042] are dissolved-gas concentrations (determined during DGA).

	With respect to claim 3, Wang et al. teaches the method wherein the samples are gas samples taken from a gas space (gas discharge [0041] collecting in a measurement space) of the apparatus (i.e. a transformed) and the gas concentrations measured for each sample are concentrations of selected gases in the gas space (determined during DGA).

	With respect to claim 4, Wang et al. teaches the method wherein the gas concentrations in the gas space are converted to dissolved-gas concentrations (via a DGA process) in the insulating liquid (of the transformer) that would be expected when the gas concentrations in the gas space (of the transformer) and the liquid are in equilibrium (insofar as what is structurally recited for defining “would be expected” as the collected data would be capable of representing what would be expected as the data is directly collected from the transformer).

	With respect to claim 5, Wang et al. teaches the method wherein for the selected apparatus (i.e. a selected component) a cumulative severity of selected gassing events is calculated [0048], proportional to a conditional probability of failure (via 650) derived from a reliability model (s204-s205, Fig. 2B) comprising a random variable (weight, s202, via 620) representing failure-related values of the fault energy index (adaptive to failure related values like false positives and negative [0057]).

With respect to claim 9, Wang et al. teaches the method wherein the computer is programmed to raise an alert (s207, [0071]) if acetylene concentration (C2H2, [0041]) increases during a time period spanned by multiple samples of an apparatus (i.e. a detected defect that is capable of displaying to a user a high level of C2H2).

With respect to claim 10, Wang et al. teaches the method wherein the liquid-filled high-voltage apparatus (transformer) is a mineral oil filled power transformer (as indirectly taught in [0041]) and the energy index is based on methane (CH4), ethylene (C2H4), and acetylene (C2H2) 5concentrations [0041].

With respect to claim 11, Wang et al. teaches the method wherein the fault energy index is also based on ethane concentration (C2H6, [0041]).



With respect to claim 13, Wang et al. teaches the method wherein the fault energy index is also based on carbon dioxide 10concentration (CO2, [0041]).

With respect to claim 14, Wang et al. teaches the method wherein multiple fault energy indexes (as entered from multiple event records and sensor, Fig.1) are calculated and assessed (via the system of Fig.1).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2016/0077163) in view of Lamontagne (8,781,759), as applied to claim 1 and 7, further in view of Gonyea et al. (2001/0032109).

With respect to claims 6 and 7, Wang et al. as modifed teaches all that is claimed in the above rejection of claims 1 and 5 but remains silent regarding the method wherein the severity of an individual gassing event is multiplied by a predetermined cost consequence of a failure of the liquid-filled high-voltage apparatus, to 20calculate a risk exposure value.
Gonyea et al. teaches a similar method that includes a severity of an event is multiplied by a predetermined cost consequence of a failure of the apparatus, to calculate a risk exposure value [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Wang et al. to include the steps of determining a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jou et al. (2015/0205954) appears relevant, as the reference relates to an analytical processes for scoring risks for potential issues that may arise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853